Citation Nr: 1719945	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-15 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for left hand disorder, including but not limited to left hand and wrist carpal tunnel syndrome, left hand numbness, and paralysis of the ulnar nerve, to include as secondary to service-connected skin disorder.

2.  Service connection for right hand disorder, including but not limited to right hand numbness and paralysis of the ulnar nerve, to include as secondary to service-connected skin disorder.

3.  Service connection for right hip disorder, to include as secondary to service-connected skin disorder.

4.  Service connection for cerebrovascular accident (CVA), including but not limited to stroke, embolism of brain vessels, and thrombosis of the brain vessels, to include as secondary to diabetes mellitus type II.

5.  Service connection for disorder manifested by memory loss, to include as secondary to CVA.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to August 1981, June 1984 to January 1985, and June 1985 to June 1988, with additional service in the Army reserves.  She was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

The Veteran was scheduled for a May 2016 Board hearing at her local RO.  She failed to appear and has not asserted good cause for doing so.  Her request is considered withdrawn.  38 C.F.R. § 20.704(d).  

In September 2016, the Board remanded the case so that the RO could issue a statement of the case, which was not issued before the Veteran filed a VA-9 form.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A February 2017 statement of the case denied service connection for the above-listed issues.  The Veteran filed a timely appeal.  

The Board has broadened several of the issues on appeal to ensure that all disorders related to the left hand, right hand, and cerebrovascular accident are fully considered in this matter.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, the opinion must consider all raised theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
For secondary service connection claims, the opinion must discuss whether a service-connected condition caused or aggravated the veteran's condition.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995).  

The April 2015 VA medical etiological opinion is inadequate for two reasons.  First, the opinion did not address service connection for any of the disabilities on a direct basis.  Second, the opinion did not state whether any of the claimed disorders were caused or aggravated by a service-connected condition.  For these reasons, new medical opinions are required.  

VA treatment records to February 2017 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 2017 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed left hand disorder, including but not limited to left hand and wrist carpal tunnel syndrome, left hand numbness, and paralysis of the ulnar nerve; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed left hand disorder, including but not limited to left hand and wrist carpal tunnel syndrome, left hand numbness, and paralysis of the ulnar nerve, was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed left hand disorder, including but not limited to left hand and wrist carpal tunnel syndrome, left hand numbness, and paralysis of the ulnar nerve, that (i) is proximately due to or the result of the Veteran's service-connected skin disorder or (ii) was aggravated by the Veteran's service-connected skin disorder.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed right hand disorder, including but not limited to right hand numbness and paralysis of the ulnar nerve;  

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right hand disorder, including but not limited to right hand numbness and paralysis of the ulnar nerve, was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed right hand disorder, including but not limited to right hand numbness and paralysis of the ulnar nerve, that (i) is proximately due to or the result of the Veteran's service-connected skin disorder or (ii) was aggravated by the Veteran's service-connected skin disorder.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

4. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed right hip disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right hip disorder was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed right hip disorder that (i) is proximately due to or the result of the Veteran's service-connected skin disorder or (ii) was aggravated by the Veteran's service-connected skin disorder.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

5. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed cerebrovascular accident (CVA), including but not limited to stroke, embolism of brain vessels, and thrombosis of the brain vessels; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed cerebrovascular accident (CVA), including but not limited to stroke, embolism of brain vessels, and thrombosis of the brain vessels, was incurred in or aggravated by the Veteran's service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

6. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran has any current or previously-diagnosed disorder manifested by memory loss; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed disorder manifested by memory loss was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed disorder manifested by memory loss that (i) is proximately due to or the result of the Veteran's cardiovascular accident (CVA) or (ii) was aggravated by the Veteran's service-connected CVA.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


